United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1392
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Raymond J. Ramirez,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: September 19, 2003
                              Filed: September 29, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

        Pursuant to a written plea agreement, Raymond Ramirez (Ramirez) pled guilty
to conspiring to distribute cocaine base, in violation of 21 U.S.C. §§ 846 and
841(b)(1)(B). The district court1 sentenced Ramirez to 120 months imprisonment and
8 years supervised release. On appeal, Ramirez’s counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing the government
unreasonably refused to file a motion for a downward departure based upon
Ramirez’s substantial assistance.

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
       In the plea agreement, however, Ramirez waived his right to appeal, with
limited exceptions not applicable here. After carefully reviewing the record, we
conclude Ramirez’s challenge to his sentence is within the scope of the waiver, he
entered into the plea agreement knowingly and voluntarily, and no miscarriage of
justice would result from enforcing the waiver. See United States v. Andis, 333 F.3d
886, 889-91 (8th Cir. 2003) (en banc). Accordingly, we dismiss this appeal and grant
counsel’s motion to withdraw.
                        ______________________________




                                        -2-